                         UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NORTH CAROLINA
                                CHARLOTTE DIVISION
                        Civil Action No. 3:17-cv-00727-RJC-DCK


LA MICHOACANA NATURAL, LLC,

                      Plaintiff,

v.

LUIS MAESTRE, an individual, d/b/a LA
MICHOACANA and/or LA LINDA
MICHOACANA et al.,

                      Defendant.


                      DECLARATION OF LAURA L. CHAPMAN
                                IN SUPPORT OF
                          MOTION TO QUASH SUBPOENA
                   SERVED ON NON-PARTY PLM OPERATIONS, LLC

       I, Laura L. Chapman, declare as follows:

       1.      I am an attorney duly admitted to practice before this Court. I am a partner with

Sheppard Mullin Richter & Hampton, LLP. I represent non-party PLM Operations, LLC

(“PLM”). I submit this declaration in support of the Motion to Quash Subpoena Served on Non-

Party PLM Operations, LLC.

       2.      On July 26, 2019, I received a subpoena from Plaintiff La Michoacana Natural,

LLC directed to PLM. A true and accurate copy of that subpoena is attached as Exhibit 1.

       3.      The attached Exhibit 2 is a true and accurate copy of the letter Plaintiff’s counsel

sent to me enclosing the subpoena.

       4.      The attached Exhibit 3 is a true and accurate copy of an email exchange I had

with Plaintiff’s counsel on July 31, 2019.




SMRH:4850-5665-3216.1
       Case 3:17-cv-00727-RJC-DCK               -1-
                                             Document 90 Filed 08/14/19 Page 1 of 3
       5.      The attached Exhibit 4 is a true and accurate copy of my correspondence with

Plaintiff’s counsel on August 6, 2019.

       6.      The attached Exhibit 5 is a true and accurate copy of my email correspondence to

Plaintiff’s counsel on August 7, 2019.

       7.      The attached Exhibit 6 is a true and accurate copy of a letter I received from

Plaintiff’s counsel on August 7, 2019.

       8.      The attached Exhibit 7 is a true and accurate copy of a letter I sent to Plaintiff’s

counsel on August 9, 2019. The letter is dated August 5, 2019, but that was a mistake. The letter

was actually sent on August 9, 2019.

       I declare under penalty of perjury that the foregoing is true and correct.

       Executed on August 14, 2019, at Myrtle Beach, South Carolina.




                                                            LAURA L. CHAPMAN




SMRH:4850-5665-3216.1
       Case 3:17-cv-00727-RJC-DCK              -2-
                                            Document 90 Filed 08/14/19 Page 2 of 3
                               CERTIFICATE OF SERVICE


     I certify that I served the foregoing DECLARATION OF LAURA L. CHAPMAN IN
SUPPORT OF NON-PARTY PLM OPERATIONS, LLC’S MOTION TO QUASH NON-PARTY
SUBPOENA on all parties of record as follows:

      Via Electronic Filing
      Stephen L. Anderson (attorneys@brandxperts.com)
      Albert P. Allan (alallan@allaniplitigation.com)
      Counsel for Plaintiff

      Via U.S. Mail
      Luis Maestre
      15008 Statesville Road
      Apartment 88
      Huntersville, NC 28078
      Pro se Defendant

      Adriana Teran
      15008 Statesville Road
      Apartment 88
      Huntersville, NC 28078
      Pro se Defendant

      La Michoacana
      15008 Statesville Road
      Apartment 88
      Huntersville, NC 28078
      Pro se Defendant

                                              /s/ Corby C. Anderson
                                              Corby C. Anderson




SMRH:4850-5665-3216.1
       Case 3:17-cv-00727-RJC-DCK        -3-
                                      Document 90 Filed 08/14/19 Page 3 of 3
